DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "12" have both been used to designate a bicycle frame (See at least Paragraph 0057 lines 3 and 5).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both a bicycle frame (At least Paragraph 0057 line 5 and Paragraph 0058 line 10) and the lateral orientation (Paragraph 0058 line 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 774 in Figures 5 and 7, 1501 in Figure 15, 1520 in Figure 15, 1518 in Figure 15, 1358 in Figure 15, 1701 in Figure 17, 1742 in Figure 17, 1758 in Figure 17, 2002 in Figure 20, 2017 in Figure 20, 2019 in Figure 20, 2420 in Figure 25, 2418 in Figure 25, .  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1550 (Paragraph 0068 lines 6 and 8), 1558 (Paragraph 0068 line 10), 1714 (Paragraph 0070 line 17).  
Paragraph 0068 lines 7-8 state “the second diameter 1556 of the bolt head 1550 is smaller than the third diameter 1554 of the first channel 1514” However, in Figure 15 the second diameter 1556 is clearly labeled as larger than the third diameter 1554.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeiffer (US 2018/0022418 A1).
In regards to claim 1: Pfeiffer teaches an assembly for minimizing the disengagement of a chain from a chain ring (Shown generally in Figure 1) comprising:

a chain guide assembly (10) releasably mounted to the bracket, comprising;
	a chain guide (50);
	a first lock (39) defining a first axis and capable of releasably mounting the chain guide in any position along a length of the first slot (Figures 20a and 20b);
	a second lock (49) capable of releasably mounting the chain guide in at least a second orientation (Paragraph 0055); and
	a guide (51) configured to retain the chain guide in at least the second orientation different from the first orientation when the first lock is in an unlocked position (Paragraph 0040)
	wherein the chain guide is free to move in at least the second orientation along the first axis with respect to the bracket and the first lock, when the first lock is in a locked position (Paragraph 0049).
In regards to claim 2: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 1 is taught by Pfeiffer. Pfeiffer further teaches wherein the chain guide defines a first channel (See channel through 51 and 55).
In regards to claim 3: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 2 is taught by Pfeiffer. Pfeiffer further teaches a sleeve (40) positioned at least partially within the first channel. 
In regards to claim 4: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 3 is taught by Pfeiffer. Pfeiffer further teaches wherein the bracket includes a groove and wherein the guide comprises a finger extending from a portion of the chain guide that is capable of interfitting with the groove on the bracket (See annotated Figure 25).

    PNG
    media_image1.png
    499
    306
    media_image1.png
    Greyscale

In regards to claim 5: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 3 is taught by Pfeiffer. Pfeiffer further teaches wherein the first lock includes a first bolt positioned at least partially within the first channel (39 see Figure 15).
In regards to claim 6: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 5 is taught by Pfeiffer. Pfeiffer further teaches wherein the first lock further comprises a nut (32) that is capable of mating with the first bolt (See Figure 15).
In regards to claim 9: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 3 is taught by Pfeiffer. Pfeiffer further teaches wherein the chain guide defines a second channel (See channel through 51).
In regards to claim 10: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 9 is taught by Pfeiffer. Pfeiffer further teaches wherein the second lock is at least partially positioned within the second channel (See Figure 2 and Paragraph 0041).
In regards to claim 11: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 10 is taught by Pfeiffer. Pfeiffer further teaches wherein a portion of the second lock is configured to engage a portion (43) of the sleeve (See Paragraph 0041). 
In regards to claim 12: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 1 is taught by Pfeiffer. Pfeiffer further teaches wherein the first orientation is a substantially vertical orientation (See Figure 26b).
In regards to claim 13: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 12 is taught by Pfeiffer. Pfeiffer further teaches wherein the second orientation is a substantially lateral orientation (See Figure 26a).
In regards to claim 14: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 12 is taught by Pfeiffer. Pfeiffer further teaches wherein the second orientation is a substantially rotational orientation (See how orientation in Figure 26a is rotated from the first orientation in Figure 26b).
In regards to claim 15: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 1 is taught by Pfeiffer. Pfeiffer further teaches wherein the chain guide is free to move in at least a second orientation and a third orientation (Figure 10) with respect to the bracket and the first lock along the first axis when the first lock is in a locked position, and wherein the second lock is capable of releasably mounting the chain guide in the second orientation and the third orientation, and wherein the third orientation is different from the first orientation (Figure 26b) and the second orientation (Figures 9 and 26a). 
In regards to claim 16: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 15 is taught by Pfeiffer. Pfeiffer further teaches wherein the first orientation is a substantially vertical orientation (See Figure 26b), the second orientation is a substantially lateral orientation (See Figures 9 and 26a), and the third orientation is a substantially rotational orientation (See Figure 10 rotated from the first and second orientations).
In regards to claim 17: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 15 is taught by Pfeiffer. Pfeiffer further teaches wherein the chain guide is free to move in a fourth orientation (Figure 20b) different from any of the first orientation, the second orientation, and the third orientation.
In regards to claim 18: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 1 is taught by Pfeiffer. Pfeiffer further teaches wherein the chain guide comprises at least a first chain guide portion (40, 42, and 43) and a second chain guide portion (51 and 55). 
In regards to claim 19: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 18 is taught by Pfeiffer. Pfeiffer further teaches wherein the first chain guide portion and the second chain guide portion are configured to rotate relative to one another (Paragraph 0049).
In regards to claim 20: The assembly for minimizing the disengagement of a chain from a chain ring according to claim 19 is taught by Pfeiffer. Pfeiffer further teaches wherein rotation of the first chain guide portion and second chain guide portion relative to one another engages the second lock (Paragraphs 0041 and 0049, Examiner notes that when the first guide portion (40, 42, 43) and the second guide portion (51,55) are rotated such that holes (57, 53, 43) are lined up the second lock can then be engaged.  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The head of the bolt of Pfeiffer has a smaller diameter than that of the sleeve. Altering the bolt head of Pfeiffer to have a larger diameter than that of the sleeve would render the assembly of Pfeiffer inoperable for its intended use. There would be no motivation, nor would it be obvious to alter Pfeiffer in this way. Additional prior art failed to teach the limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611   
     

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611